Exhibit 10.54

This document constitutes part of a prospectus covering securities that have
been registered

under the Securities Act of 1933.

PERFORMANCE-BASED STOCK UNIT AGREEMENT

THIS AGREEMENT, dated as of February 20, 2014, between Lazard Ltd, a Bermuda
exempted company (the “Company”), on behalf of its applicable Affiliate (as
defined under the definitional rules of Section 1(a) below), and [NAME] (the
“Employee”).

W I T N E S S E T H

In consideration of the mutual promises and covenants made herein and the mutual
benefits to be derived herefrom, the parties hereto agree as follows:

1. Grant and Vesting of Performance-Based Stock Units.

(a) Subject to the provisions of this Agreement and to the provisions of the
Company’s 2008 Incentive Compensation Plan (the “Plan”) (all capitalized terms
used herein, to the extent not defined, shall have the meaning set forth in the
Plan), the Company, on behalf of its applicable Affiliate, hereby grants to the
Employee, as of the date set forth above (the “Grant Date”), the target number
of performance-based Stock Units (“Stock Units”) specified in Appendix A, each
with respect to one Share. Subject to the terms and conditions set forth in this
Agreement, the Employee will actually earn (or be deemed to earn) a number of
Stock Units that is between 0% and 200% of the target number of Stock Units
subject to this Agreement, such number of earned Stock Units to be determined
based on achievement of the performance goals set forth on Appendix A (the
“Performance Conditions”).

(b) Subject to the terms and conditions of this Agreement and to the provisions
of the Plan, the Stock Units shall vest and no longer be subject to any
restriction if each of the following two conditions has been satisfied:

 

  (i) The Employee has remained continuously employed by the Company or any of
its Affiliates until March 1, 2017 (such date, the “Final Service Date”, and
such condition, the “Service Condition”); and

 

  (ii)

The Committee concludes that during the period beginning on January 1, 2014 and
ending on December 31, 2016 (the “Performance Period”), the Company has achieved
the Performance Conditions and specifies the level at which the Stock Units
shall vest, based on the scoring, adjustment and weighting provisions set forth
in Appendix A; provided, however, that the Committee, in its sole discretion,
may interpret the goals and scoring set forth in Appendix A as it deems
necessary or appropriate (including, without limitation, to the extent necessary
to address extraordinary events or circumstances). The ultimate score achieved
based on Appendix A (which may range from 0.0 to 2.0) will be multiplied by the
total target number of Stock Units in order to determine the number of Stock
Units that may vest upon satisfaction of the Service Condition. Furthermore, the
Committee shall determine, following the end of each fiscal year during



--------------------------------------------------------------------------------

  the Performance Period and in accordance with the methodology described in the
first sentence of this Section 1(b)(ii), the extent to which the Company has
achieved the Performance Conditions with respect to such fiscal year and, in the
event that the Performance Conditions in that year have been achieved at the
target level (i.e., the 1.0x level) or above, then the Performance Conditions
will be deemed satisfied with respect to twenty-five percent (25%) of the total
target number of Stock Units (any such Stock Units that are earned in accordance
with this sentence, the “Fiscal Year Stock Units”). Any Fiscal Year Stock Units
will vest upon satisfaction (or deemed satisfaction) of the Service Condition in
accordance with Section 1(b)(i) above or Section 1(d) or 1(f) below. In the
event that the Committee makes any conclusion regarding achievement of the
Performance Conditions for the full Performance Period (or, in the case of
Section 1(d)(i) or 1(f)(i), for a portion thereof), any Fiscal Year Stock Units
will be applied to reduce the number of Stock Units that would otherwise be
earned in accordance with this Agreement.

(c) Except as set forth in Section 1(f) below, in the event that the Employee
incurs a Termination of Employment prior to the Final Service Date for any
reason not set forth in Section 1(d), all unvested Stock Units (and any
Remaining Shares (as defined in Section 1(d)(iii) below)) shall be forfeited by
the Employee effective immediately upon such Termination of Employment. For
purposes of this Section 1(c), the Employee will be deemed to have incurred a
Termination of Employment on the date that the Employee provides notice of
termination to the Company, and accordingly, all unvested Stock Units (and any
Remaining Shares) shall be forfeited by the Employee immediately upon delivery
of any such notice. In addition, all unvested Stock Units (excluding any Fiscal
Year Stock Units or Dividend Equivalent Stock Units (as defined in Section 4
below)) shall be forfeited by the Employee to the extent that, following the
last day of the Performance Period (or such earlier date as specified in
Section 1(d) or 1(f)), the Performance Conditions with respect to such Stock
Units have not been satisfied.

(d) (i) Except as set forth in Section 1(f) below, in the event that the
Employee incurs a Termination of Employment prior to the Final Service Date due
to (A) the Employee’s Disability, (B) the Employee’s death or (C) a Termination
of Employment by the Company other than for Cause, subject to Section 1(e)
below, the Stock Units (and any Remaining Shares) held by the Employee on the
Date of Termination shall no longer be subject to the Performance Conditions and
the Service Condition, and any Stock Units shall be settled as set forth in
Section 1(d)(iii) or Section 2 below but such Stock Units and Remaining Shares
shall remain subject to forfeiture pursuant to Section 1(e) through the Final
Service Date; provided that, in the case of a Termination of Employment due to
the Employee’s death as described in clause (B) of this Section 1(d)(i) or in
the case of the Employee’s death subsequent to a Termination of Employment
described in this Section 1(d)(i), the Stock Units (and any Remaining Shares)
will immediately vest upon the date of death and the Stock Units shall be
settled through delivery of fully transferable Shares as soon as practicable
following such date (or, if applicable, in the event the Employee’s death occurs
more than halfway through a fiscal quarter, as soon as practicable following the
date that the Committee determines the extent to which the Performance
Conditions have been satisfied for the applicable measurement period). The Stock
Units (excluding Fiscal Year Stock Units and Dividend Equivalent Stock Units)
shall vest based on (1)

 

2



--------------------------------------------------------------------------------

the actual performance level during the period beginning on the first day of the
Performance Period and ending on the last day of the most recent fiscal quarter
preceding the Date of Termination (or, if the Date of Termination occurs more
than halfway through a fiscal quarter, the last day of such current fiscal
quarter), as determined by the Committee, and (2) deemed performance at the
target level for the period beginning on the first day of the following fiscal
quarter through the last day of the Performance Period.

 

  (ii) Except as set forth in Section 1(f) below, in the event that the Employee
incurs a Termination of Employment prior to the Final Service Date due to the
Employee’s Retirement (as defined below), all Stock Units held by the Employee
on the Date of Termination (and any Remaining Shares) shall no longer be subject
to the Service Condition and, following satisfaction of the Performance
Conditions and subject to Section 1(e), shall be settled as set forth in
Section 1(d)(iii) below (unless already settled pursuant to such section prior
to Termination of Employment) but shall remain subject to forfeiture pursuant to
Section 1(e) through the Final Service Date (subject to any acceleration of
vesting as otherwise set forth in this Agreement). Such Stock Units (excluding
Fiscal Year Stock Units and Dividend Equivalent Stock Units) shall vest at the
level determined by the Committee following the last day of the Performance
Period, based on actual performance during the Performance Period. For purposes
of this Agreement, “Retirement” shall mean that the Employee voluntarily incurs
a Termination of Employment on or after the date on which the Employee meets all
of the following retirement eligibility requirements (such date, the “Retirement
Eligibility Date”): (A) minimum age fifty-six (56); (B) minimum of five (5)
years of service with the Company or its Affiliates; and (C) actual age plus
years of service with the Company or any of its Affiliates at least seventy
(70).

 

  (iii)

Subject to the final sentence of Section 2 below, all Shares underlying the
(A) Fiscal Year Stock Units, (B) Stock Units for which the Performance
Conditions have been satisfied (or are deemed to be satisfied in accordance with
Section 1(d)(i) or Section 1(f)(i)) and (C) Dividend Equivalent Stock Units
shall be delivered to the Employee (1) in the case of any Termination of
Employment due to Disability or the occurrence of the Retirement Eligibility
Date, within 30 days following the later of (x) the date that the Employee is no
longer required to perform any additional services in order to retain such Stock
Units and (y) the date that the Committee determines the extent to which the
Performance Conditions have been satisfied for the applicable measurement
period, and (2) in the case of a Termination of Employment by the Company other
than for Cause, as soon as practicable following the later of (x) the date that
the release described in Section 1(e) below has become effective and irrevocable
and (y) the date that the Committee determines the extent to which the
Performance Conditions have been satisfied for the applicable measurement period
(but in all cases, such settlement shall not be later than March 15 of the
calendar year following the year in which such Stock

 

3



--------------------------------------------------------------------------------

  Units are no longer subject to a substantial risk of forfeiture within the
meaning of Treasury Regulation Section 1.409A-1(d)) (the date that Shares are
delivered to the Employee is an “Initial Delivery Date”). For the avoidance of
doubt, there may be multiple Initial Delivery Dates for purposes of this
Agreement (including as a result of achievement of Performance Conditions
applicable to the Fiscal Year Stock Units and as a result of the Dividend
Equivalent Stock Units). Immediately following the Initial Delivery Date with
respect to any Stock Units, subject to approval of the Compliance Department of
the Company or an Affiliate, the Employee will be permitted to dispose of the
Applicable Percentage (as defined below) of the Shares (such Shares, the
“Transferable Shares”) delivered to the Employee pursuant to this
Section 1(d)(iii) immediately following the date that such Shares are delivered
to the Employee. For purposes of this Agreement, the “Applicable Percentage” is
the percentage of the Shares (if any) delivered to the Employee that the Company
determines, in its sole discretion, is necessary to satisfy the Employee’s tax
liability incurred with respect to such Shares on the date that such Shares are
delivered to the Employee. All Shares delivered to the Employee on the Initial
Delivery Date that are not Transferable Shares (such Shares, the “Remaining
Shares”) will remain subject to the restrictions set forth in this Agreement
(including Section 1(e)) until the date that such Remaining Shares otherwise
would have been delivered to the Employee following the Final Service Date or
such earlier date on which such Remaining Shares would have been delivered
pursuant to this Agreement as a result of the Employee’s death or a Change in
Control (such date, the “Final Delivery Date”). Accordingly, prior to the Final
Delivery Date, neither the Employee nor any of the Employee’s creditors or
beneficiaries will have the right to subject the Remaining Shares to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
hedge, exchange, attachment or garnishment or any similar transaction.
Furthermore, for the avoidance of doubt, the Remaining Shares shall continue to
be subject to the forfeiture provisions set forth in this Agreement relating to
violation of the restrictive covenants set forth in Appendix B, which are
incorporated herein by reference (the “Restrictive Covenants”) until the Final
Delivery Date.

(e) Notwithstanding any provision of this Agreement to the contrary, in the
event that the Employee incurs a Termination of Employment by the Company other
than for Cause (regardless of whether the Retirement Eligibility Date precedes
the date of such Termination of Employment) or due to a Retirement in accordance
with Section 1(d)(ii), in each case, prior to a Change in Control, from and
after the date of such Termination of Employment, in order for the Stock Units
or the Remaining Shares, as applicable, to be treated as provided in
Section 1(d), the Employee must sign a customary release of claims in favor of
the Company and its Affiliates that is acceptable to the Company, and such
release must become effective and irrevocable on or before the 65th day
following the Employee’s Termination of Employment. In the event the Employee
does not sign such release or revokes such release before it becomes
irrevocable, the Employee shall forfeit all rights to any unvested Stock Units
or Remaining Shares, as applicable.

 

4



--------------------------------------------------------------------------------

In the event that the Employee incurs a Termination of Employment pursuant to
Section 1(d)(i) (other than as a result of death) or 1(d)(ii), and the Employee
violates any of the provisions of the Restrictive Covenants prior to the Final
Delivery Date, all outstanding vested or unvested Stock Units (including Fiscal
Year Stock Units and Dividend Equivalent Stock Units) and, if applicable, all
Remaining Shares, shall be forfeited and canceled. Notwithstanding that certain
Restricted Covenants in Appendix B apply for only a limited period following a
Termination of Employment, in the event that the Employee incurs a Termination
of Employment due to a Retirement, the Employee will forfeit any outstanding
Stock Units (including Fiscal Year Stock Units and Dividend Equivalent Stock
Units) and, if applicable, any Remaining Shares, if the Employee does not comply
with all of the Restrictive Covenants in Appendix B until the earlier of the
Final Service Date or, as applicable, Final Delivery Date. For the avoidance of
doubt, in no event shall a violation of the Restrictive Covenants in Appendix B
serve as a basis for forfeiture of Stock Units (including Fiscal Year Stock
Units and Dividend Equivalent Stock Units) and, if applicable, any Remaining
Shares, from and after a Change in Control.

(f) (i) Notwithstanding any provision of this Agreement to the contrary, in the
event of a Change in Control that occurs prior to the end of the Performance
Period (without regard to whether the Employee’s Retirement has occurred on or
prior to the date of such Change in Control), the Performance Conditions shall
no longer apply and, instead, shall be deemed to have been satisfied as of
immediately prior to the Change in Control at the greater of (A) the target
level and (B) the actual performance level achieved during the period beginning
at the start of the Performance Period and ending on the date of such Change in
Control, as determined by the Committee prior to the Change in Control with any
necessary exercise of discretion determined by the Committee prior to the Change
in Control.

 

  (ii) Except as otherwise provided in this Section 1(f)(ii) and 1(f)(iii)
below, following a Change in Control, the unvested Stock Units (and, if
applicable, any Remaining Shares) shall remain outstanding through the Final
Service Date or Final Delivery Date, as applicable; provided, however, that in
the event that the Employee incurs a Termination of Employment upon or following
a Change in Control but prior to the Final Service Date under any of the
circumstances described in Section 1(d)(i) or 1(d)(ii) above, the date of such
Termination of Employment shall be deemed to be the Final Delivery Date, and all
Shares issued in settlement of such Stock Units shall be Transferable Shares.
Furthermore, in the event that the Employee incurs a Termination of Employment
under any of the circumstances described in Section 1(d)(i) or 1(d)(ii) above
prior to the Final Delivery Date and prior to a Change in Control, upon a Change
in Control, the date of the Change in Control shall be deemed to be the Final
Service Date for purposes of any Stock Units (and the Final Delivery Date for
any Remaining Shares and, for purposes of Section 1(e), all Stock Units) then
held by the Employee and any dividends held by an escrow agent with respect
thereto, as set forth in Section 4 below.

 

  (iii)

Notwithstanding the foregoing, in the event of a Change in Control prior to the
Final Service Date, unless (A) either (1) the unvested Stock Units and Remaining
Shares remain outstanding following such Change in

 

5



--------------------------------------------------------------------------------

  Control or (2) provision is made in connection with the Change in Control for
assumption of such Stock Units or substitution of such Stock Units and Remaining
Shares for new awards covering equity interests in a successor entity, with
appropriate adjustments to the number of Stock Units and Remaining Shares, as
determined by the Committee prior to the Change in Control pursuant to
Section 3(b)(ii) of the Plan, and (B) the material terms and conditions of such
Stock Units and Remaining Shares as in effect immediately prior to the Change in
Control are preserved following the Change in Control (including, without
limitation, with respect to the vesting schedules, the intrinsic value of the
Stock Units and Remaining Shares and transferability of the Shares or other
securities underlying the Stock Units and Remaining Shares prior to and
following the Change in Control), the date of the Change in Control shall be
deemed to be the Final Service Date for purposes of such Stock Units (and the
Final Delivery Date for purposes of any Remaining Shares then outstanding and,
for purposes of Section 1(e), all Stock Units) and such Stock Units shall be
settled within 30 days following such date.

2. Settlement of Units, Restrictions on Remaining Shares.

As soon as practicable (but in no event more than 30 days) after any Stock Unit
has vested and is no longer subject to the applicable Service Condition and
Performance Conditions, the Company shall, subject to Sections 1(d), 1(e) and 6,
cause its applicable Affiliate to deliver to the Employee one or more
unlegended, freely-transferable stock certificates or book-entry credits in
respect of such Shares issued upon settlement of the vested Stock Units.
Notwithstanding the foregoing, (a) the Company shall be entitled to hold the
Shares or cash issuable upon settlement of Stock Units that have vested until
the Company shall have received from the Employee a duly executed Form W-9 or
W-8, as applicable, and (b) any certificate or book entry credit issued or
entered in respect of the Remaining Shares shall be registered in the Employee’s
name and shall bear an appropriate legend referring to the terms, conditions and
restrictions applicable to the Remaining Shares, substantially in the following
form:

“The transferability of this certificate and the shares of stock represented
hereby is subject to the terms and conditions (including forfeiture) of the
Lazard Ltd 2008 Incentive Compensation Plan and an Award Agreement, as well as
the terms and conditions of applicable law. Copies of such Plan and Agreement
are on file at the offices of Lazard Ltd.”

The Company may require that the certificates or book entry credits evidencing
title of the Remaining Shares be held in custody by the Company until the
restrictions thereon shall have lapsed and that, as a condition of receiving the
Remaining Shares, the Employee shall have delivered to the Company a stock
power, endorsed in blank, relating to such Remaining Shares. If and when the
Final Delivery Date occurs (or is deemed to occur) with respect to the Remaining
Shares, the legend set forth shall be removed from the certificates or book
entry credits evidencing such Shares. Notwithstanding any provision of this
Agreement to the contrary, Shares will be delivered to the Employee in
settlement of any Stock Units for which all conditions have been satisfied (or
deemed satisfied) no later than March 15 of the year following the year in which
such Stock Units are no longer subject to a substantial risk of forfeiture
within the meaning of Treasury Regulation Section 1.409A-1(d).

 

6



--------------------------------------------------------------------------------

3. Nontransferability of the Stock Units and Remaining Shares.

Until such time as the Stock Units are ultimately settled or the Remaining
Shares are ultimately free from restriction, as applicable, as provided in
Section 1(d), Section 1(f) or Section 2 above, the Stock Units and Remaining
Shares shall not be transferable by the Employee by means of sale, assignment,
exchange, encumbrance, pledge, hedge or otherwise.

4. Dividend Equivalents, Rights as a Shareholder.

If the Company declares and pays (or sets a record date with respect to)
ordinary quarterly cash dividends on the Common Stock (a) during the Performance
Period, the target number of Stock Units less any Transferable Shares and
Remaining Shares (such Stock Units, the “Target Stock Units”) shall be credited
with additional Stock Units (determined by dividing the aggregate dividend
amount that would have been paid with respect to the Target Stock Units if they
had been actual Shares by the Fair Market Value of a Share on the dividend
payment date) (such additional Stock Units, the “Dividend Equivalent Stock
Units”), which Dividend Equivalent Stock Units (and any additional Dividend
Equivalent Stock Units that are granted while the Dividend Equivalent Stock
Units are outstanding) shall be subject to the Service Condition and all other
terms of this Agreement but shall not be subject to the Performance Conditions
(i.e., the Dividend Equivalent Stock Units shall be treated as Stock Units for
which the Performance Conditions have already been satisfied), or (b) after the
Performance Period but while any Stock Units remain outstanding, any then
outstanding Stock Units shall be credited with additional Stock Units
(determined by dividing the aggregate dividend amount that would have been paid
with respect to the Stock Units if they had been actual Shares by the Fair
Market Value of a Share on the dividend payment date), which additional Stock
Units shall vest and be settled concurrently with the underlying Stock Units and
be treated as Stock Units for all purposes of this Agreement. For the avoidance
of doubt, the provisions of the immediately preceding sentence shall not apply
to any extraordinary dividends or distributions, which are addressed in
Section 3(b)(i) of the Plan.

Notwithstanding the foregoing, subject to Section 1(d) and Section 2 and any
other applicable law or agreement, from and after the Initial Delivery Date, the
Employee will have all rights and privileges of a shareholder with respect to
the Shares delivered on such Initial Delivery Date, including the right to vote
the Shares and to receive dividends and other distributions with respect
thereto, provided that, any dividends that are paid on the Remaining Shares
prior to the Final Delivery Date (whether payable in cash or Shares) will be
held until the Final Delivery Date by an escrow agent that is designated by the
Company, and in the event that the Remaining Shares are forfeited in accordance
with Section 1(e), such dividends will also be forfeited. For the avoidance of
doubt, the determination of applicable dividends, and the calculation of amounts
equivalent thereto, provided for in this Section 4 shall be made consistent with
the Company’s past practice with respect to similar Awards.

 

7



--------------------------------------------------------------------------------

5. Payment of Transfer Taxes, Fees and Other Expenses.

The Company agrees, or will cause its applicable Affiliate, to pay any and all
original issue taxes and stock transfer taxes that may be imposed on the
issuance of Shares received by an Employee in connection with the Stock Units,
together with any and all other fees and expenses necessarily incurred by the
Company in connection therewith.

6. Taxes and Withholding; Disgorgement of Tax Benefits.

(a) No later than the date as of which an amount first becomes includible in the
gross income of the Employee for federal, state, local or foreign income tax
purposes with respect to any Stock Units, the Employee shall pay to the Company
or its applicable Affiliate, or make arrangements satisfactory to the Company or
its applicable Affiliate regarding the payment of, any federal, state, local and
foreign taxes that are required by applicable laws and regulations to be
withheld with respect to such amount. Except as otherwise required by applicable
law, the Company will report that the Employee will be taxed on the full value
of the Shares underlying the Employee’s Stock Units on the date that such Shares
are issued to the Employee in accordance with this Agreement. The obligations of
the Company under this Agreement shall be conditioned on compliance by the
Employee with this Section 6, and the Company or its applicable Affiliate shall,
to the extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Employee, including deducting such amount from the
delivery of Shares or cash issued upon settlement of the Stock Units that gives
rise to the withholding requirement. Notwithstanding the foregoing, the Company
or an Affiliate may, in the Company’s sole discretion and subject to such other
terms and conditions as the Company may determine, if the Employee is not
subject to withholding as a matter of applicable law as of the date that the
Shares are delivered to the Employee (including if the Employee is a member of
the Company who reports income from the Company and its Affiliates on Schedule
K-1 to the Company’s Federal income tax return) and pursuant to the prior
written approval of the Company, permit the Employee to surrender some or all of
the Transferable Shares to the Company or an Affiliate and have the Company or
such Affiliate remit the relevant taxes on the Employee’s behalf to the
appropriate taxing authorities. Prior to an Initial Delivery Date, the Company
will notify the Employee of (i) how many Shares will be delivered to the
Employee on such Initial Delivery Date and (ii) the portion, if any, of the
Transferable Shares that the Company or an Affiliate will retain pursuant to the
immediately preceding sentence.

(b) In the event that the Employee incurs a Termination of Employment due to a
Retirement and, after such Retirement, the Employee forfeits the Remaining
Shares and the dividends held in escrow in accordance with Section 4 of this
Agreement, the Employee shall disgorge to the Company any tax benefit the
Employee realizes from the forfeiture of any such Remaining Shares or dividends,
if, as and when actually realized by the Employee. The Employee agrees to use
commercially reasonable efforts to claim any tax benefit from such forfeiture
that the Company reasonably determines is available to the Employee on all
relevant tax returns filed after having received notice from the Company.
Notwithstanding the foregoing, this Section 6(b) shall not apply from and after
a Change in Control or a Termination of Employment pursuant to Section 1(d)(i).

 

8



--------------------------------------------------------------------------------

7. Effect of Agreement.

Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Company. The
invalidity or enforceability of any provision of this Agreement shall not affect
the validity or enforceability of any other provision of this Agreement. Nothing
in this Agreement or the Plan shall confer upon the Employee any right to
continue in the employ of the Company or any of its Affiliates or interfere in
any way with the right of the Company or any such Affiliates to terminate the
Employee’s employment at any time. Until Shares are actually delivered to the
Employee upon settlement of the Stock Units, the Employee shall not have any
rights as a shareholder with respect to the Stock Units, except as specifically
provided herein.

8. Laws Applicable to Construction; Consent to Jurisdiction.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York (United States of America), without regard to
principles of conflict of laws that could cause the application of the law of
any jurisdiction other than the State of New York. In addition to the terms and
conditions set forth in this Agreement and the Restrictive Covenants, the Stock
Units are subject to the terms and conditions of the Plan, which is hereby
incorporated by reference. By accepting the Stock Units, the Employee agrees to
and is bound by the Plan and the Restrictive Covenants.

(b) Subject to the provisions of Section 8(c), any controversy or claim between
the Employee and the Company or its Affiliates arising out of or relating to or
concerning the provisions of this Agreement or the Plan shall be finally settled
by arbitration in New York City before, and in accordance with the rules then
obtaining of, the Financial Industry Regulatory Authority (“FINRA”) or, if FINRA
declines to arbitrate the matter, the American Arbitration Association (the
“AAA”) in accordance with the commercial arbitration rules of the AAA.

(c) Notwithstanding the provisions of Section 8(b), and in addition to its right
to submit any dispute or controversy to arbitration, the Company or one of its
Affiliates may bring an action or special proceeding in a state or federal court
of competent jurisdiction sitting in the City of New York, whether or not an
arbitration proceeding has theretofore been or is ever initiated, for the
purpose of temporarily, preliminarily, or permanently enforcing the provisions
of the Restrictive Covenants, or to enforce an arbitration award, and, for the
purposes of this Section 8(c), the Employee (i) expressly consents to the
application of Section 8(d) to any such action or proceeding, (ii) agrees that
proof shall not be required that monetary damages for breach of the provisions
of the Restrictive Covenants or this Agreement would be difficult to calculate
and that remedies at law would be inadequate, and (iii) irrevocably appoints the
General Counsel of the Company as the Employee’s agent for service of process in
connection with any such action or proceeding, who shall promptly advise the
Employee of any such service of process by notifying the Employee at the last
address on file in the Company’s records.

(d) The Employee and the Company hereby irrevocably submit to the exclusive
jurisdiction of any state or federal court located in the City of New York over
any suit, action, or proceeding arising out of, relating to or in connection
with this Agreement or the Plan that is not otherwise required to be arbitrated
or resolved in accordance with the provisions of Section 8(b).

 

9



--------------------------------------------------------------------------------

This includes any suit, action or proceeding to compel arbitration or to enforce
an arbitration award. The Employee and the Company acknowledge that the forum
designated by this Section 8(d) has a reasonable relation to this Agreement, and
to the Employee’s relationship to the Company. Notwithstanding the foregoing,
nothing herein shall preclude the Company or the Employee from bringing any
action or proceeding in any other court for the purpose of enforcing the
provisions of Sections 8(a), 8(b), or this Section 8(d). The agreement of the
Employee and the Company as to forum is independent of the law that may be
applied in the action, and the Employee and the Company agree to such forum even
if the forum may under applicable law choose to apply non-forum law. The
Employee and the Company hereby waive, to the fullest extent permitted by
applicable law, any objection which the Employee or the Company now or hereafter
may have to personal jurisdiction or to the laying of venue of any such suit,
action or proceeding in any court referred to in this Section 8(d). The Employee
and the Company undertake not to commence any action arising out of, or relating
to or in connection with this Agreement in any forum other than a forum
described in this Section 8(d), or, to the extent applicable, Section 8(b). The
Employee and the Company agree that, to the fullest extent permitted by
applicable law, a final and non-appealable judgment in any such suit, action or
proceeding in any such court shall be conclusive and binding upon the Employee
and the Company.

9. Conflicts and Interpretation.

In the event of any conflict between this Agreement and the Plan, the Plan shall
control. In the event of any ambiguity in this Agreement, or any matters as to
which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Committee has the
power, among others, to (a) interpret the Plan, (b) prescribe, amend and rescind
rules and regulations relating to the Plan, and (c) make all other
determinations deemed necessary or advisable for the administration of the Plan.

10. Amendment.

Any modification, amendment or waiver to this Agreement that shall materially
impair the rights of the Employee with respect to the Stock Units shall require
an instrument in writing to be signed (either in paper format or electronically)
by both parties hereto, except such a modification, amendment or waiver made to
cause the Plan or the Stock Units to comply with applicable law, tax rules,
stock exchange rules or accounting rules and which is made to similarly situated
employees. The waiver by either party of compliance with any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach by such party of a provision of
this Agreement.

11. Section 409A of the Code.

It is intended that the Stock Units shall be exempt from Section 409A of the
Code pursuant to the “short-term deferral” rule applicable to such section, as
set forth in the regulations or other guidance published by the Internal Revenue
Service thereunder.

 

10



--------------------------------------------------------------------------------

12. Electronic Delivery.

In lieu of receiving documents in paper format, the Employee hereby agrees, to
the fullest extent permitted by law, to accept electronic delivery of any
documents that the Company or any Affiliate may be required to deliver
(including, but not limited to, prospectuses, prospectus supplements, grant or
Award notifications and agreements, account statements, annual and quarterly
reports, and all other forms of communications) in connection with the Stock
Units or any other prior or future Award (it being understood and agreed that
the Company or its Affiliates may, in their sole discretion, elect to satisfy
any delivery requirements electronically, in paper format, or a combination of
both methods). Electronic delivery of a document to the Employee may be via a
Company email system or by reference to a location on a Company intranet or
secure internet site to which Employee has access.

13. Compensation Recovery Policy.

The Employee acknowledges and agrees that the Employee and the Stock Units are
subject to the Company’s Compensation Recovery Policy Applicable to Named
Executive Officers, as in effect as of the date hereof (a copy of which has been
provided to the Employee).

14. Headings.

The headings of paragraphs herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on behalf of its applicable Affiliate by a duly
authorized officer and the Employee has hereunto set the Employee’s hand.

LAZARD LTD,

 

by    

 

  Name:   Title:  

 

  NAME

 

12



--------------------------------------------------------------------------------

Appendix A

Performance Criteria and Calculation

 

 

A-1



--------------------------------------------------------------------------------

Appendix B

Restrictive Covenants

The Employee acknowledges that the grant of the performance-based Stock Units
pursuant to the Performance-Based Stock Unit Agreement (such Stock Units, the
“Stock Units” and such Performance-Based Stock Unit Agreement, the “Agreement”)
confers a substantial benefit upon the Employee, and agrees to the following
covenants (the “Restrictive Covenants”), which are designed, among other things,
to protect the interests of the Lazard Group LLC, a Delaware limited liability
company (the “Company”), and its Affiliates (collectively, the “Firm”) in its
confidential and proprietary information, trade secrets, customer and employee
relationships, orderly transition of responsibilities, and other legitimate
business interests. All capitalized terms used herein, to the extent not
defined, shall have the meaning set forth in the Lazard Ltd 2008 Incentive
Compensation Plan. The Employee acknowledges that the Stock Units will be
forfeited upon a violation by the Employee of the Restrictive Covenants, and
that, pursuant to the Agreement, the Firm may seek injunctive relief in order to
enforce the Restrictive Covenants:

(a) Confidential Information. The Employee shall not at any time (whether prior
to or following the Employee’s Termination of Employment) disclose or use for
the Employee’s own benefit or purposes or the benefit or purposes of any other
person, corporation or other business organization or entity, other than the
Firm, any trade secrets, information, data, or other confidential or proprietary
information relating to the customers, developments, programs, plans or business
and affairs of the Firm; provided that the foregoing shall not apply to
information that is not unique to the Firm or that is generally known to the
industry or the public other than as a result of the Employee’s breach of this
Restrictive Covenant or as required pursuant to an order of a court,
governmental agency or other authorized tribunal (provided that the Employee
shall provide the Firm prior written notice of any such required disclosure).
The Employee agrees that upon the Employee’s Termination of Employment, the
Employee or, in the event of the Employee’s death, the Employee’s heirs or
estate at the request of the Firm, shall return to the Firm immediately all
books, papers, plans, information, letters and other data, and all copies
thereof or therefrom, in any way relating to the business of the Firm. Without
limiting the foregoing, the existence of, and any information concerning, any
dispute between the Employee and the Firm shall be subject to the terms of this
Paragraph (a), except that the Employee may disclose information concerning such
dispute to the arbitrator or court that is considering such dispute, and to the
Employee’s legal counsel, spouse or domestic partner, and tax and financial
advisors (provided that such persons agree not to disclose any such
information).

(b) Non-Competition. The Employee acknowledges and recognizes the highly
competitive nature of the businesses of the Firm. The Employee further
acknowledges that the Employee has been and shall be provided with access to
sensitive and proprietary information about the clients, prospective clients,
knowledge capital and business practices of the Firm, and has been and shall be
provided with the opportunity to develop relationships with clients, prospective
clients, consultants, employees, representatives and other agents of the Firm,
and the Employee further acknowledges that such proprietary information and
relationships are extremely valuable assets in which the Firm has invested and
shall continue to invest substantial time, effort and expense. The Employee
agrees that while employed by the Firm and thereafter until (i) (A) three months
after the Employee’s date of Termination of Employment for any

 

B-1



--------------------------------------------------------------------------------

reason other than a termination by the Firm without Cause or (B) one month after
the date of the Employee’s Termination of Employment by the Firm without Cause
(in either case, the date of such Termination of Employment, the “Date of
Termination”) or (ii) the end of any longer period during which any similar
covenants would be applicable to the Employee pursuant to any other agreement
(other than an award agreement evidencing previously granted equity-based, fund
interest, deferred cash or similar awards (collectively, the “Prior Awards”))
between the Employee and the Firm (such period, the “Non-compete Restriction
Period”), the Employee shall not, directly or indirectly, on the Employee’s
behalf or on behalf of any other person, firm, corporation, association or other
entity, as an employee, director, advisor, partner, consultant or otherwise,
provide services or perform activities for, or acquire or maintain any ownership
interest in, a “Competitive Enterprise”. For purposes of the Agreement,
including this Appendix B, “Competitive Enterprise” shall mean a business (or
business unit) that (x) engages in any activity or (y) owns or controls a
significant interest in any entity that engages in any activity, that in either
case, competes anywhere with any activity that is similar to an activity in
which the Firm is engaged up to and including the Employee’s Date of
Termination. Notwithstanding anything in this Appendix B, the Employee shall not
be considered to be in violation of the Restrictive Covenants solely by reason
of owning, directly or indirectly, any stock or other securities of a
Competitive Enterprise (or comparable interest, including a voting or profit
participation interest, in any such Competitive Enterprise) if the Employee’s
interest does not exceed 5% of the outstanding capital stock of such Competitive
Enterprise (or comparable interest, including a voting or profit participation
interest, in such Competitive Enterprise). The Employee acknowledges that the
Firm is engaged in business throughout the world. Accordingly, and in view of
the nature of the Employee’s position and responsibilities, the Employee agrees
that the provisions of this Paragraph (b) shall be applicable to each
jurisdiction, foreign country, state, possession or territory in which the Firm
may be engaged in business while the Employee is providing services to the Firm.

(c) Nonsolicitation of Clients. The Employee hereby agrees that during the
Non-compete Restriction Period, the Employee shall not, in any manner, directly
or indirectly, (i) Solicit a Client to transact business with a Competitive
Enterprise or to reduce or refrain from doing any business with the Firm, to the
extent the Employee is soliciting a Client to provide them with services the
performance of which would violate Paragraph (b) above if such services were
provided by the Employee, or (ii) interfere with or damage (or attempt to
interfere with or damage) any relationship between the Firm and a Client. For
purposes of the Agreement, including this Appendix B, the term “Solicit” means
any direct or indirect communication of any kind whatsoever, regardless of by
whom initiated, inviting, advising, persuading, encouraging or requesting any
person or entity, in any manner, to take or refrain from taking any action, and
the term “Client” means any client or prospective client of the Firm to whom the
Employee provided services, or for whom the Employee transacted business, or
whose identity became known to the Employee in connection with the Employee’s
relationship with or employment by the Firm, whether or not the Firm has been
engaged by such Client pursuant to a written agreement; provided that an entity
which is not a client of the Firm shall be considered a “prospective client” for
purposes of this sentence only if the Firm made a presentation or written
proposal to such entity during the 12-month period preceding the Date of
Termination or was preparing to make such a presentation or proposal at the time
of the Date of Termination.

 

B-2



--------------------------------------------------------------------------------

(d) No Hire of Employees. The Employee hereby agrees that while employed by the
Firm and thereafter until (i) six months after the Date of Termination for any
reason or (ii) the end of any longer period during which any similar covenants
would be applicable to the Employee pursuant to any other agreement (other than
an award agreement evidencing any Prior Awards) between the Employee and the
Firm (such period, the “No Hire Restriction Period”), the Employee shall not,
directly or indirectly, for himself or on behalf of any third party at any time
in any manner, Solicit, hire, or otherwise cause any employee who is at the
associate level or above (including, without limitation, managing directors),
officer or agent of the Firm to apply for, or accept employment with, any
Competitive Enterprise, or to otherwise refrain from rendering services to the
Firm or to terminate his or her relationship, contractual or otherwise, with the
Firm, other than in response to a general advertisement or public solicitation
not directed specifically to employees of the Firm.

(e) Nondisparagement. The Employee shall not at any time (whether prior to or
following the Employee’s Termination of Employment), and shall instruct the
Employee’s spouse or domestic partner, parents, and any of their lineal
descendants (it being agreed that in any dispute between the parties regarding
whether the Employee breached such obligation to instruct, the Firm shall bear
the burden of demonstrating that the Employee breached such obligation) not to,
make any comments or statements to the press, employees of the Firm, any
individual or entity with whom the Firm has a business relationship or any other
person, if such comment or statement is disparaging to the Firm, its reputation,
any of its affiliates or any of its current or former officers, members or
directors, except for truthful statements as may be required by law.

(f) Notice of Termination Required. The Employee agrees to provide a period of
advance written notice to the Firm prior to the Employee’s Termination of
Employment equal to (i) three months or (ii) any longer notice period required
pursuant to any other agreement (other than an award agreement evidencing any
Prior Awards) between the Employee and the Firm. The Employee hereby agrees
that, if, during the applicable period after the Employee has provided notice of
termination to the Firm or prior thereto, the Employee enters (or has entered
into) a written agreement to provide services or perform activities for a
Competitive Enterprise that would violate Paragraph (b) if performed during the
Non-compete Restriction Period, such action shall be deemed a violation of this
Paragraph (f).

(g) Restrictive Covenants Generally. If any of the Restrictive Covenants is
finally held to be invalid, illegal or unenforceable (whether in whole or in
part), such Restrictive Covenant shall be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability and the
remaining such Restrictive Covenants shall not be affected thereby; provided,
however, that if any of such Restrictive Covenants is finally held to be
invalid, illegal or unenforceable because it exceeds the maximum scope
determined to be acceptable to permit such provision to be enforceable, such
Restrictive Covenant shall be deemed to be modified to the minimum extent
necessary to modify such scope in order to make such provision enforceable
hereunder. The Employee hereby agrees that prior to accepting employment with
any other person or entity during his period of service with the Firm or during
the Non-compete Restriction Period or the No Hire Restriction Period, the
Employee shall provide such prospective employer with written notice of the
provisions of this Appendix B, with a copy of such notice delivered no later
than the date of the Employee’s commencement of

 

B-3



--------------------------------------------------------------------------------

such employment with such prospective employer, to the General Counsel of the
Company. The Employee acknowledges and agrees that the terms of the Restrictive
Covenants: (i) are reasonable in light of all of the circumstances, (ii) are
sufficiently limited to protect the legitimate interests of the Firm,
(iii) impose no undue hardship on the Employee and (iv) are not injurious to the
public. The Employee acknowledges and agrees that the Employee’s breach of the
Restrictive Covenants will cause the Firm irreparable harm, which cannot be
adequately compensated by money damages. The Employee also agrees that the Firm
shall be entitled to injunctive relief for any actual or threatened violation of
any of the Restrictive Covenants in addition to any other remedies it may have,
including, without limitation, money damages and forfeiture of the Stock Units.
The Employee further acknowledges that, except as provided in Paragraph (h), the
Restrictive Covenants and notice period requirements set forth herein shall
operate independently of, and not instead of, any other restrictive covenants or
notice period requirements to which the Employee is subject pursuant to other
plans and agreements involving the Firm.

(h) Other Restrictive Covenants. The Employee acknowledges that, in the event
that the Employee is subject to an employment contract, the Restrictive
Covenants set forth in this Appendix B constitute a supplement to such
employment contract and will be entirely governed by the distinct and specific
provisions of this Appendix B. The Employee acknowledges that the Restrictive
Covenants set forth in this Appendix B shall supersede and are in full
substitution for any and all prior restrictive covenants included in any award
agreement evidencing any Prior Awards by which the Employee is bound, and this
Paragraph (h) shall constitute a valid amendment to such award agreements.

 

B-4